Case 1:19-mj-00895 Document 1 eqion 09/09/19 in TXSD Page 1 of 1

    
 
 

 

 

 

 

’
AO 91 (Rev. II/I1) Criminal Complaint () ited States District Court
UNITED STATES DISTRICT COURT FILED
for the SEP ~ 9 2019
Southern District of Texas
jark af Court
United States of America ) David J, Bradley: S
. 2 B19 46-M!
Vanessa Michelle MOLINA ) Case No.
73650-379 ) |
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 5, 2019 in the county of Cameron in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18 U.S.C. Section 751 (a) On or about September 5, 2019, the defendant did Unlawfully and Willfully

Escape Federal Custody, after having been lawfully committed on or about
November 18, 2014 to the custody of the Attorney Genderal by virtue of a
Judgement and Commitment order of the United States District Court for the
Southern District of Texas, pursuant to a conviction for Harboring Certain
Alien Within the United States violation of Titiel 8 U.S.C Section 1324(a)(1)
(A)(iii) and1324(a)(1)(A)(v)(Il).

This criminal complaint is based on these facts:

On September 5, 2019, Reality House (Halfway House) staff reported inmate MOLINA, Vanessa failed to appear for a
mandatory count at approximately 10:10pm. Reality House staff made several unsuccessful attempts to contact
MOLINA. Bureau of Prisons Reentry Manager was notified and MOLINA was subsequently placed on escape status.

© Continued on the attached sheet.

 

Neofplainant 's signature

David J. Gavito, Deputy U.S. Marshal

Printed name and title

 

 

o
Sworn to before me and signed in my presence.
Indy 'sSighature
City and state: Brownsville, Texas Ignacio Tortey4 Ill, U.S. Magistrate Judge

 

Printed name and title
